Title: From Thomas Jefferson to James Duane, 10 September 1793
From: Jefferson, Thomas
To: Duane, James



Sir
Philadelphia September the 10th. 1793.

The inclosed papers relate to an event of national importance and they are transmitted to you by the direction of the President of the United States: the district judges being the officers contemplated by law, as best suited to the execution of the 9th. article of the consular convention he thinks it desirable, that all such information, should, if possible be acted upon by the judicial power. I have the honor to be with sentiments of great respect Sir, Your most obedient and most humble servant
